Denied and Opinion Filed November 22, 2016




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-01319-CV

                           IN RE ROBERT E. MARZETT, Relator

                  Original Proceeding from the County Court at Law No. 7
                                   Collin County, Texas
                           Trial Court Cause No. 001-02121-2016

                              MEMORANDUM OPINION
                            Before Justices Bridges, Lang, and Brown
                                    Opinion by Justice Lang
       Before the Court is relator’s November 9, 2016 petition for writ of mandamus in which

he complains of the county court’s purported refusal to hear or rule on relator’s petition for writ

of habeas corpus. Relator asks this Court to order the trial court to rule on the petition. Relator’s

petition is not certified as required by rule 52.3(j) of the rules of appellate procedure. Although

this deficiency alone constitutes sufficient reason to deny mandamus relief, in the interest of

judicial economy we address the petition.

       As the party seeking relief, the relator has the burden of providing the Court with a

sufficient mandamus record to establish his right to mandamus relief. Lizcano v. Chatham, 416
S.W.3d 862, 863 (Tex. Crim. App. 2011) (orig. proceeding) (Alcala, J. concurring); Walker v.

Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). The mandamus record before us

does not include a certified or sworn copy of the trial court’s docket sheet, the petition filed in

the county court, the court’s docket sheet, any orders or correspondence from the county court,
or other proof that establishes relator filed the motions for which he seeks orders and establishes

the trial court has failed to rule on relator’s motions. TEX. R. APP. P. 52.3(k)(1)(a) (appendix

must contain certified or sworn copy of order complained of, or any other document showing the

matter complained of); TEX. R. APP. P. 52.7(a) (relator must file with petition certified or sworn

copy of every document material to relator’s claim for relief). Absent such a record, we cannot

conduct a meaningful review of relator’s claims.         Lizcano, 416 S.W.3d at 863 (Alcala, J.

concurring). Further, to the extent relator is complaining that the county court failed to grant the

petition rather than complaining of the refusal to rule, that complaint must be brought by direct

appeal. See, e.g., In re Edmon, 05-14-01183-CV, 2014 WL 4658692, at *1, n. 1 (Tex. App.—

Dallas Sept. 18, 2014, no pet.).

       Accordingly, we deny relator’s petition for writ of mandamus.




                                                      /s/Douglas S. Lang/
                                                      DOUGLAS S. LANG
                                                      JUSTICE
161319F.P05




                                                –2–